DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 10-11, 15 and 17-20 are currently pending and have been rejected in this Non-Final Office Action.

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/2021 has been entered.

Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 10-11, 15 and 17-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 1, 10-11, 15, and 17-20 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.
Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 1 and 10 are directed to a method (i.e., process), Claims 15 and 19-20 are directed to a device/apparatus (i.e., apparatus/machine); therefore, claims 1, 10, 15, and 19-20 are directed to one of the 4 statutory categories of invention. Regarding claims 11 and 17-18, these claims are directed to a computer program product comprising code stored on a on a computer readable storage medium. Under broadest reasonable interpretation a computer program product and a computer readable storage medium includes non-statutory subject matter such as transitory signals, carrier waves. Therefore, Claims 11 and 17-18 are directed to signals per se and fails Step 1 of the Alice/Mayo subject matter eligibility test (Nonetheless, these claims will be addressed under following steps of the Alice/Mayo subject matter eligibility analysis).

Claims 11, 17-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically transitory signals per se.
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 84 USPQ2d 1495 (Fed. Cir., 2007). The broadest reasonable interpretation of a claim drawn to a computer readable medium (or machine readable medium) typically covers transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.
Applicant's specification describes on pg. 16 “computer readable storage medium” to include “A computer program may be stored/distributed on a suitable medium, such as an optical storage medium or solid-state medium supplied together with, or as part of other hardware, but may also be distributed in other forms, such as via the Internet or other wired or wireless telecommunication systems” thus the specification does not exclude transitory signals for computer-readable media/medium. Furthermore, even if the applicant intends for the computer- readable medium to be interpreted as "storage" or "tangible," merely adding the terms "storage" or "physical" or "tangible" would not suffice since signals are considered to be physical or tangible.  Computer readable medium as claimed does not explicitly exclude transitory signals according to the specification. Thus, claims 11, 17-18 do not exclude transitory signals and are directed to non-statutory subject matter.
In order to overcome the rejection, the Examiner suggests amending the rejected claims to disclose that the computer readable medium is non-transitory. Examiner suggests amending both specification and claims using the term "non-transitory computer readable medium."

Regarding Step 2A [prong 1], 
Claims 1, 10-11, 15 and 17-20 are directed toward the judicial exception of an abstract idea.  Independent claims 1, 11 and 15 are directed specifically to the abstract idea of managing the determination and communication of dirt level along with geographical information of luminaires.  
Regarding independent claims 1, 11 and 15 are directed to an abstract idea, the Abstract claim limitations are underlined below;  for each luminaire of multiple luminaires, at a monitoring device, receiving from a photodetector a signal that conveys respective a light radiation or power level received by the respective photodetector from an exit piece of the respective luminaire, through which exit piece light emitted by the luminaire exits the respective luminaire; based on the light radiation or power level, using the monitoring device to determine a dirt level corresponding to the light radiation or power level on the exit piece of each of the multiple luminaires; accessing geographic proximity data pertaining to each of the multiple luminaire in computer storage; using the accessed geographic proximity data to automatically identify at least one geographic location associated with each of the multiple luminaires, other than that of the respective luminaire, outputting a set of one or more indicators, the outputted set indicating the determined dirt level for each of the multiple luminaires and further indicating, for each of the multiple luminaires, the associated at least one geographic location; determining a difference between a dirt level of a first luminaire of the multiple luminaires and a dirt level of another luminaire of the multiple luminaires; determining whether the difference exceeds a first amount; determining a geographic separation between the first luminaire and the another luminaire based on the geographic proximity data; determining whether the geographic separation exceeds a second amount; and if the difference does not exceed the first amount and the geographic separation does not exceed the second amount: determining a geographic area associated with the first luminaire and the another luminaire; wherein the set of one or more indicators comprises a visual indicator that is outputted on a map via a display device and which visual indicator indicates the at least one geographic location on the map, for each of the multiple luminaires; and indicating the geographic area on the map (Abstract claim limitations are underlined above); which include the abstract idea of mental processes (observing and evaluating light radiation or power level of luminaires along with geographic data and making judgement/opinion on dirt level and difference of dirt levels of luminaires and communicating dirt level/luminaire data along with geographic data); and certain methods of organizing human activities based on managing personal behavior and interactions between people (following instructions/rules to determine dirt level and difference of dirt levels of luminaires and communicate this information on a map with respective geographic data). Claims 10 and 17-20 provide further details to the abstract idea of claims 1, 11, and 15 regarding the received data and the indicator (information), therefore, these claims include mental processes and certain methods of organizing human activities for similar reasons provided above for claim 1, 11 and 15. After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A[prong2],
Claims 1, 10-11, 15 and 17-20 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “monitoring device”, a “photodetector” (sending) a signal, a “computer storage”, a “display device”, “a computer program product comprising code stored on a computer readable storage medium and configured when executed to perform operations of”, “an output apparatus”, “an input [device]”, and “a processor configured to perform operations of”, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.   Dependent claims 10, and 17-20 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims respectively, but these features only serve to further limit the abstract idea of independent claims Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 1, 10-11, 15, and 17-20 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “monitoring device, a photodetector (sending) a signal, a computer storage, a display device, “a computer program product comprising code stored on a computer readable storage medium and configured when executed to perform operations of”, “an output apparatus”, “an input [device]”, and “a processor configured to perform operations of”, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Dependent claims 10, and 17-20 merely recite further additional embellishments of the abstract idea of independent claims 1, 11 and 15 respectively, but these features only serve to further limit the abstract idea of independent claims 1, 11 and 15, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and/or generally link the use of the abstract idea to a particular technological environment.  
Therefore, since there are no limitations in the claims 1, 10-11, 15, and 17-20 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 1, 10-11, 15 and 17-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.


Response to Amendment & Arguments
Applicant’s amendment and arguments have been deemed to be persuasive.  The prior art rejections have been dropped in view of the amendments.  
Although relevant prior art has been found, as currently amended the claimed invention is deemed to be directed to an non-obvious improvement over the closest prior art CHEVALIER (US 2007/0211463) in view of SURESH (US 2014/0100698).  The claimed invention provides a significant improvement with receiving from a photodetector a signal that conveys respective a light radiation or power level received by the respective photodetector from an exit piece of the respective luminaire, through which exit piece light emitted by the luminaire exits the respective luminaire; based on the light radiation or power level, using the monitoring device to determine a dirt level corresponding to the light radiation or power level on the exit piece of each of the multiple luminaires; accessing geographic proximity data pertaining to each of the multiple luminaire in computer storage; using the accessed geographic proximity data to automatically identify at least one geographic location associated with each of the multiple luminaires, other than that of the respective luminaire, outputting a set of one or more indicators, the outputted set indicating the determined dirt level for each of the multiple luminaires and further indicating, for each of the multiple luminaires, the associated at least one geographic location; determining a difference between a dirt level of a first luminaire of the multiple luminaires and a dirt level of another luminaire of the multiple luminaires; determining whether the difference exceeds a first amount; determining a geographic separation between the first luminaire and the another luminaire based on the geographic proximity data; determining whether the geographic separation exceeds a second amount; and if the difference does not exceed the first amount and the geographic separation does not exceed the second amount: determining a geographic area associated with the first luminaire and the another luminaire; wherein the set of one or more indicators comprises a visual indicator that is outputted on a map via a display device and which visual indicator indicates the at least one geographic location on the map, for each of the multiple luminaires; and indicating the geographic area on the map.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
M. Bezbradica and Ž. Trpovski, "Advanced street lighting maintenance using GPS, light intensity measuring and incremental cost-effectiveness ratio," 2014 International Conference on High Performance Computing & Simulation (HPCS), Bologna, Italy, 2014, pp. 670-675, doi: 10.1109/HPCSim.2014.6903752.
M. King, D. Hur and B. Wisniewski, "Hazardous area lighting, temperature considerations, new protection methods," in IEEE Industry Applications Magazine, vol. 15, no. 4, pp. 66-75, July-Aug. 2009, doi: 10.1109/MIAS.2009.932596.
U.S. Pat. 9,144,141 Apparatus, method, and system for monitoring and maintaining light levels at target area.
U.S.2016/0081162 Luminaire with ambient sensing and autonomous control capabilities. 
U.S. 2015/0173156 Lighting system with illuminance control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571)270-5066.  Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing Authorization for Internet Communication, please see https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. The Examiner's work schedule and general availability is typically 9:00 AM - 5:00 PM.  If attempts to reach the Examiner are unsuccessful, the Examiner’s Supervisor, Lynda Jasmin, can be reached at (571) 272-6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.



	/LAURA YESILDAG/             Examiner, Art Unit 3629